 1   SHELLIE LOTT, SBN: 246202
     Cerney Kreuze & Lott, LLP
 2   42 N. Sutter Street, Suite 400
 3   Stockton, California 95202
     Telephone: (209) 948-9384
 4   Facsimile: (209) 948-0706
 5   Attorney for Plaintiff
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9
                                        SACRAMENTO BRANCH
10
11
12   CATHERINE HALL-KANELLIS,                            Case No.: 1:18-cv-00301-AC

13                  Plaintiff,

14   vs.                                                 [proposed] ORDER EXTENDING
                                                         PLAINTIFF’S TIME TO FILE A REPLY
15                                                       TO DEFENDANT’S CROSS-MOTION
     NANCY A. BERRYHILL,
     Acting Commissioner of Social Security,             FOR SUMMARY JUDGMENT
16
17
                    Defendant
18
19
            Pursuant to the stipulation of the parties for a requested first extension of Plaintiff’s time
20
     to file a Reply to Defendant’s Cross-Motion for Summary Judgment, the request is hereby
21   APPROVED.
22          Plaintiff shall file her Reply to Defendant’s Cross-Motion for Summary Judgment on or
23   before October 24, 2018.
24          SO ORDERED.

25
     DATED: October 23, 2018
26
27
28
